Title: To Thomas Jefferson from Samuel Leake, 28 February 1821
From: Leake, Samuel
To: Jefferson, Thomas


 D. Sir
Richmond.
February 28th 1821.
during the life time of my Grandfather Mark Leake (of Abbemarle County) he made me a gift to a claim of Millitary Land which he he purchased of a soldier by the name of Geo. Malcome who faught at the battle of the Meddows under Washington in the year 1754 It appears from examining the register office that on the 15th day of December 1772 In grant to savage and others of 28627 Acres of Land on the Ohio river this Malcome is one of the Grantees, now the object of my Troubleing you is that my Grandfather when he purchased the claim of Malcome he took a receipt for the money expressive of the Object for which he paid it &c my Grandfather in his life time told me that Malcome and himself some short time after the purchase went to Albemarle court with a view to make a transfer of the Title to the Land by Deed or acknowledment in court of the purchase or something of the kind by which to transfer the title in the best possible manner the nature of the case would admit of—If I mistake not he said you were at the time the presiding Member of the bench and that you recommended to them to wait till the Grant or pattens Issued when they might make a formal conveyance by Deed &c which advice was intended to be pursued but Malcome did or went off or something of the kind—That the Troublesome times came on or rather continued and was then succedeed by the revolution this circumstance braught about—and put off his further attention to this business for a great Lapse of years and he being naturally somewhat dilitary never saught farther into the subject—some year or two before his death, which took place sept 1813. he made me a gift of the claim to the Land and papers relating thereto &c—the matter has been neglected by me untill a short time past seeing a decree of the chancery court for the the stanton district. Malcome name mentioned &c. and on examination of the registers office finding him one of the Grantees and further understanding that there has been claims of a less auspicious nature established and recollecting to have heard my Grandfather relate the above named circumstances relating to you It accured to me to write you requesting you to recur to in memmory and say if you could recollect the circumstances, If the multiplisity of public business and varied scenes through which you have passed have not eraced the recollection from your mind, your answer to this after trying to turn your memmory to the subject will be thankfully received and gratefully acknowledged byYour ObetSamuel LeakeP. S. I hope the liberty taken by one who has no personal acquaintance with you, in the above requests will need no farther apology than the circumstances themselves presentS. Leake